Citation Nr: 1401761	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for residuals of respiratory cancer, as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970, including in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the RO.  

The Board notes that the Veteran initially claimed service connection for throat cancer, as due to herbicide exposure, in January 2007, with secondary conditions to follow after a subsequent surgery.  

Based on a February 2007 statement from the Veteran, the RO recharcterized his claim as a claim for service connection for cancer of the tonsil and a separate claim of service connection for throat cancer, respiratory cancer, lymph cancer, tongue cancer and various residuals.  Based on the evidence of record, the Board has recharacterized the issue as stated on the preceding page.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from January 1969 to January 1970, and his exposure to herbicides is conceded.  

2.  The Veteran's invasive squamous cell carcinoma of the tonsil is shown as likely as not to have been a form of respiratory cancer that is due to his presumed exposure to herbicides while serving on active duty in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of respiratory cancer including the tonsil is due to his presumed herbicide exposure that was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

The diseases listed at 38 C.F.R. § 3.309(e), to include respiratory cancer, shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

As noted, the Veteran served on active duty from April 1968 to January 1970.  The evidence of record establishes that he served in the Republic of Vietnam from January 1969 to January 1970 and is presumed to have been exposed to herbicide agents based on this service.  

The Veteran asserts that he is entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307, because his diagnosed invasive squamous cell carcinoma of the tonsil is a form of respiratory cancer caused by his inservice herbicide exposure.  

In December 2013, the Board sought an expert medical opinion in order to determine if the Veteran's invasive squamous cell carcinoma of the tonsil was a manifestation of respiratory cancer (i.e. cancer of the lung, bronchus, larynx, or trachea); or in the alternative, if the Veteran's invasive squamous cell carcinoma of the tonsil was at least as likely as not etiologically related to the Veteran's active service, to include his exposure to herbicides therein.  

In December 2013, an oncologist provided an opinion in accordance with the Board's request.  The medical reviewer opined that the Veteran's diagnosed invasive squamous cell carcinoma of the tonsil was a manifestation of respiratory cancer and referred to the Veteran's treatment notes when he explained that the Veteran's cancer was a cancer of the respiratory epithelium, which was similar in origin to laryngeal and tracheal cancer.  He further noted that contained within the Veteran's treatment records was a diagram of the respiratory system, which included the tonsil; a characterization the medical reviewer agreed with.  

Therefore, the medical reviewer opined that it was at least as likely as not that the Veteran's invasive squamous cell carcinoma of the tonsil was a manifestation of respiratory cancer.   

As the Veteran's invasive squamous cell carcinoma has been determined by a medical expert to be a manifestation of respiratory cancer and he is presumed to have been exposed to herbicides while on active service, the Board finds that service connection for the residuals of respiratory cancer, as due to herbicide exposure is warranted.  See 38 U.S.C.A. § 5107; 38 U.S.C.A. §§ 3.102, 3.307(a)(6), 3.309(e).  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or assist, such defect was harmless and will not be further discussed.



ORDER

Service connection for the residuals of respiratory cancer, including the tonsil, as due to herbicide exposure, is granted. 

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


